DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
In response to the amendment received on 12/18/2020:
Claim 1 has been amended. 
Claims 2-20 have been newly added.
New prior art has been applied. All changes made are necessitated by the amendment. Thus this action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-15 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2010/0285358 to Cui et al. in view of US Patent Application Publication 2011/0227000 to Ruoff et al.
With respect to claims 1, 2 and 4-6, Cui et al. teach a lithium ion battery (an object) comprising: 
 a negative electrode material (a layer) having an uneven surface comprising projections and depressions; and 
wherein the layer comprises silicon containing nanowires, wherein the uneven surface is formed by the nanowires (the plurality of whiskers) (Cui et al.: Sections [0008]-[0011], Fig.1B).  

Cui et al. do not disclose a plurality of graphene layers over the uneven surface, wherein the plurality of graphene layers is formed so that a space is between the plurality of graphene layers, the projections and depressions, wherein a part of the plurality of graphene layers is in contact with the uneven surface, and wherein a thickness of the plurality of graphene layers over the uneven surface is substantially uniform.  
However in the same field of endeavor, Ruoff et al. teach a plurality of graphene layers over a porous or networked substrate (the uneven surface), wherein the plurality of graphene layers is formed so that a space is between the plurality of graphene layers, a surface of a porous or networked substrate (the projections and depressions), wherein a part of the plurality of graphene layers is in contact with the porous or networked substrate (the uneven surface), and wherein a thickness of the plurality of graphene layers over the uneven surface is substantially uniform (Ruoff et al.: Sections [0031], [0035] and [0046]). Ruoff et al. further teach the electrode having the graphene layers, and the graphene layers are formed by electrodeposition of EPD-gO platelets which has C:O ratio of about 7.9:1 to 10:1 (Ruoff et al.: Section [0056]). Then the concentration of the oxygen (elements other than carbon and hydrogen) contained in the graphene layer would be about 10 atomic% since the concentration of 

	At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified Cui et al. with one or a plurality of graphene layers over the uneven surface from Ruoff et al. with the motivation of having a means such the electrophoretic deposition and reduction of graphene oxide to make graphene film coatings and electrode structures of Ruoff et al. would improve the reactivity and efficiency of the electrode.

	With the teaching from Ruoff et al., the graphene layers would form at least on the top surface of the nanowires 110. As shown in Fig.1B, there is space or gaps (depression) among the nanowires (whiskers), and some of the depression or space would remain after the graphene layers cover the top surface of the nanowires 110.

With respect to claim 3, Cui et al. do not specifically teach the object, wherein each of the plurality of graphene layers includes at least one pore.  
	However in the same field of endeavor, Ruoff et al. teach the electrode in the battery (the electric device), comprising a porous or networked substrate (an uneven surface) and one or a plurality of graphene layers over the porous or networked substrate (the uneven surface) (Ruoff et al.: Sections [0035] and [0046]). Therefore, pores would be form on the graphene layers.
	At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified Cui et al. with the electrode wherein the one or each of the plurality of 

With respect to claims 7, 8, 10-12, Cui et al. teach a lithium ion battery having an electrode comprising: 
a negative electrode material (a silicon layer) having an uneven surface comprising projections and depressions (Cui et al.: Sections [0008]-[0011], Fig.1B).
		
Cui et al. do not disclose a plurality of graphene layers over the uneven surface, wherein a part of the plurality of graphene layers is in contact with the uneven surface, and wherein a number of layers of each of the plurality of graphene layers over the uneven surface is substantially uniform.  
However in the same field of endeavor, Ruoff et al. teach a plurality of graphene layers over a porous or networked substrate (the uneven surface), wherein a part of the plurality of graphene layers is in contact with the uneven surface, and wherein a number of layers of each of the plurality of graphene layers over the uneven surface is substantially uniform, wherein the uneven surface is formed by the plurality of nanowires (whiskers) (Ruoff et al.: Sections [0031], [0035] and [0046]). Ruoff et al. further teach the electrode having the graphene layers, and the graphene layers are formed by electrodeposition of EPD-gO platelets which has C:O ratio of about 7.9:1 to 10:1 (Ruoff et al.: Section [0056]). Then the concentration of the oxygen (elements other than carbon and hydrogen) contained in the graphene layer would be about 10 

	At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified Cui et al. with one or a plurality of graphene layers over the uneven surface from Ruoff et al. with the motivation of having a means such the electrophoretic deposition and reduction of graphene oxide to make graphene film coatings and electrode structures of Ruoff et al. would improve the reactivity and efficiency of the electrode.

With respect to claim 9, Cui et al. do not specifically teach the electrode, wherein each of the plurality of graphene layers includes at least one pore.  
	However in the same field of endeavor, Ruoff et al. teach the electrode in the battery (the electric device), comprising a porous or networked substrate (an uneven surface) and one or a plurality of graphene layers over the porous or networked substrate (the uneven surface) (Ruoff et al.: Sections [0035] and [0046]). Therefore, pores would be form on the graphene layers.
	At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified Cui et al. with the electrode wherein the one or each of the plurality of graphene layers includes at least one pore from Ruoff et al. with the motivation of having a means such the electrophoretic deposition and reduction of graphene oxide to make graphene film coatings and electrode structures of Ruoff et al. would improve the reactivity and efficiency of the electrode.  

With respect to claims 13, 14, 19 and 20, Cui et al. teach a lithium ion battery having an electrode comprising: 
A negative electrode material (an active material layer) having an uneven surface; and wherein the active material layer comprises silicon (Cui et al.: Sections [0008]-[0011], Fig.1B).

Cui et al. do not disclose a plurality of graphene layers over the uneven surface, wherein a number of layers of the plurality of graphene layers over the uneven surface is substantially uniform.  
However in the same field of endeavor, Ruoff et al. teach a plurality of graphene layers over a porous or networked substrate (the uneven surface), and wherein a number of layers of each of the plurality of graphene layers over the uneven surface is substantially uniform, wherein the uneven surface is formed by the plurality of nanowires (whiskers) (Ruoff et al.: Sections [0031], [0035] and [0046]). Ruoff et al. further teach the electrode having the graphene layers, and the graphene layers are formed by electrodeposition of EPD-gO platelets which has C:O ratio of about 7.9:1 to 10:1 (Ruoff et al.: Section [0056]). Then the concentration of the oxygen (elements other than carbon and hydrogen) contained in the graphene layer would be about 10 atomic% since the concentration of hydrogen in graphene is really low. It would have been obvious to one of ordinary skill in the art to use the concept of coating graphene layers over the porous or networked substrate onto the surface of the electrode of Cui et al. 

	At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified Cui et al. with one or a plurality of graphene layers over the uneven surface from Ruoff et al. with the motivation of having a means such the electrophoretic deposition and 

With respect to claim 15, Cui et al. do not specifically teach the electrode, wherein each of the plurality of graphene layers includes at least one pore.  
	However in the same field of endeavor, Ruoff et al. teach the electrode in the battery (the electric device), comprising a porous or networked substrate (an uneven surface) and one or a plurality of graphene layers over the porous or networked substrate (the uneven surface) (Ruoff et al.: Sections [0035] and [0046]). Therefore, pores would be form on the graphene layers.
	At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified Cui et al. with the electrode wherein the one or each of the plurality of graphene layers includes at least one pore from Ruoff et al. with the motivation of having a means such the electrophoretic deposition and reduction of graphene oxide to make graphene film coatings and electrode structures of Ruoff et al. would improve the reactivity and efficiency of the electrode.  

Claim 16 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US Patent Application Publication 2010/0285358 to Cui et al. in view of US Patent Application Publication 2011/0227000 to Ruoff et al. in further view of US Patent Application Publication 2011/0111303 to Kung et al.
1)	With respect to claim 16, the combination of Cui et al. and Ruoff do not disclose the electrode further comprising a material different from graphene, the layer being provided over the one or the plurality of graphene layers.

	At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified Cui et al. with the electrode further comprising a material different from graphene, the layer being provided over the one or the plurality of graphene layers from Kung et al. with the motivation of having a means such Electrodes that exhibit high storage capacities and good cycling stability can be prepared starting with graphene sheets, derived from low cost graphite and using a simple, easily scalable procedure in which an electrically active material, in the form of nanoparticles and/or thin films, are dispersed in, or deposited on, a graphene composite, and a portion of the graphene sheets is subsequently reconstituted into graphite to form a continuous, highly conducting network that also serves as a structural scaffold to anchor the graphene sheets that sandwich and trap the active material nanoparticles and/or thin films., as recited in Kung et al. in section [0010].

Claims 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2010/0285358 to Cui et al. in view of US Patent Application Publication 2011/0227000 to Ruoff et al. in further view of US Patent Application Publication 2010/0035093 to Ruoff et al. (hereinafter “Ruoff II”).
With respect to claims 17 and 18, Cui et al. do not teach the lithium ion battery electrode, wherein the number of layers of the one or the plurality of graphene layers is 100 or less; the number of layers of the one or plurality graphene layers is 50 or less.
	However in the same field of endeavor, Ruoff et al. teach the electrode in the battery (the electric device), comprising the graphene film has a thickness of less than 100nm (the number of layers of the one or the plurality of graphene layers is 100 (or 50) or less) (Ruoff et al.: Section [0040]). 
	Ruoff et al. do not specifically teach the number of layers of graphene layers, however, with supporting evidence from Ruoff II, a pristine graphene sheet is atomically flat with a well-known van der Waals thickness of about 0.34 nm, graphite oxide sheets are expected to be “thicker” due to the presence of covalently bound oxygen and the displacement of the sp3-hybridized carbon atoms slightly above and below the original graphene plane (Ruoff II: Section [0096]). 
	Therefore, the thickness of 100 layers of graphene is 34nm and the thickness of 50 layers of graphene is 17nm. 
	At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified Cui et al. with the number of layers of the one or the plurality of graphene layers is 100 or less; the number of layers of the one or plurality graphene layers is 50 or less from Ruoff et al. with the motivation of having a means such the electrophoretic deposition and reduction of graphene oxide to make graphene film coatings and electrode structures of Ruoff et al. would improve the reactivity and efficiency of the electrode.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).

	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        3/11/2021